   Case 9:19-cv-80878-RLR Document 1-1 Entered on FLSD Docket 07/03/2019 Page 1 of 6
Filing # 89507130 E-Filed 05/14/2019 03:13:03 PM



                                                    IN THE CIRCUIT COURT OF THE
                                                    FTFTEENTH JUDICIAL CIRCUIT, IN AND FOR
                                                    PALM BEACH COUNTY, FLORIDA

                                                    CASE NO.:


        LEE ALLEN KUSHNER. JR

                                Plaintiff:



        JAMES RIVER INSURANCE COMPANY




               coME=                                                               by and through the

        undersigned a                                                               (hereinafter James

        River"), and a



                                                                                   S in excess of Fifteen

        Thousand Dol In
                                             Ilnlllluwin-mu-ul:as a resident of Palm
                                                    Defendant, James River, was a foreign corporation

                                             H     E of Florida and maintained agents for the transaction

        of its customary business in Palm Beach County, Florida.

                                 COUNT I BREACH OF CONTRACT/
                             CLAIM FOR UNINSURED moTomsT BENEFITS

               4.        On or about December 12, 2017, the tortfeasor, Brandon Ray Bjork, operated a

                                                                                       EXHIBIT
Case 9:19-cv-80878-RLR Document 1-1 Entered on FLSD Docket 07/03/2019 Page 2 of 6




   motor vehicle along State Road 804 in Boynton Beach, Florida.

            5.    At that time and place, the tortfeasor, Brandon Ray Bjork, negligently operated or

   maintained the motor vehicle so that it collided with Plaintiffs vehicle.

            6.    As a result, Plaintiff suffered bodily injury and resulting pain and suffering,

   disability, disfigurement, mental anguish, loss of capacity for the enjoyment of Iife,e58pense of

   hospitalization, medical and nursing care and treatment, and aggravation of a pr  gmsly Misting
   condition. The losses are either permanent or continuing and Plaintiff will siiffé       asses in the

   future




   fact that Defendant, James River, has no reasonable proof to establish that it is not responsible for

   the payment.

            12.   Due to the failure of Defendant, James River, to pay underinsured motorist benefits
Case 9:19-cv-80878-RLR Document 1-1 Entered on FLSD Docket 07/03/2019 Page 3 of 6




   in accordance with the policy, Plaintiff has been required to retain the undersigned law firm for

   the prosecution of this lawsuit.

          13.     Pursuant to Florida Statute §627.428, Plaintiff is entitled to attorney's fees.

          W HEREFORE, Plaintiff demands judgment for damages and costs against Defendant,

   James River plus post-judgment interest, and any other damages as the Court deems a         ppriate.

                                      DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury of all issues so triable

          DATED this 14th day of May2019




                                                                       3{'8URN8
                                                         Fla. Bar No. 0027555
                                                         jbums@jbinjurylaw.com
     Case 9:19-cv-80878-RLR Document 1-1 Entered on FLSD Docket 07/03/2019 Page 4 of 6
Filing # 90747037 E-Filed 06/07/2019 11:48:05 AM



                                                          RETURN, OF SERVICE

         State of Florida                                   County of PALM BEAGH                                                Circuit Court

         Case Number' 502018CA005381XX}0XMB (AJ)

                .:
         Plaintiff
         LEE ALLEN KUSMNER. JR
         vs.
         Defendant:  .
         JAMES RIVER INSURANCE COMPANY

         For: JGNATHAN BURNS
              JB LAW, P.A.


         COMPANY, ee41 wesr BROAD smear, .§un"a $00, nlcHmonn,vA 23230. :
         hereby affirm that on the \1> day of _      .     20_l,j_ at ;S..'w
                                                                                                             i
         Received by OJF SERVICES, INC. on the so day of June. 2019 at 8:52 am to be served on JAME5,RIV§R.N5 RANGE
                                                                                                      .A<<¢'\v\mY(_l§3, do
                                                                                 executed s 1 Q..l5y\de Iveering a
                                                                                                                 . true copy of
         the SUMMONS, CUMPLAINT. REQUEST TO PRODUCE. AND INTERROGATORIES In a¢5Qrdanceiwlth state statutes In
         the manner marked below

         ( ) PUBLIC AGENCY: By serving                                                                                         of the within-
          amid


                                                         mrm



                                                                                                                                                .I
                                                                                                                                                 :.
                                                                                                                                                 I
                                                                                                                                                 :1{
                                                                                                                                                of
                                                                                                                                                3
                                                                                                                                                t
                                                                                                                                                e

                                                                                                                                                8

                                                                                                                                                I
                                                                                                                                                a
                                                                                                                                                1
                                                                                                                                                :

                                                                                                                                                ;

                                                                                                                                                5,
                                                                                                                                                3
                                                                                                                                                r
                                                                                                                                                I
                                                                                                                                                3
                                                                                                                                                :
                                                                                                                                                i
                                                                                                                                                a

        MU.   JH!                                                                           L      H                                            g.

                                                                                                                                                E .
                                                                                                                                                1'
                                                                                                                                                r




                                                                                                                                                1
                                                                                                                                                1




                                                                                                                                                I
                                                                                                                                                8
                                                                                                                                                'E
                                                                                                                                                JE




                                                                                                                                                8


                                                                                                                                                g

                                                                                                                                                8
                                                                                        PROCESS SERMHR #
                                                                                        Appointed In accordance     h State Statutes
                                                                                                                                                §
                                                                                       OJF senvaces, INC.
                                                                                       13727 s.w. 152nd Street
                                                                                       P.M.B. 354
                                                                                                                                                g
                                                                                       Mlam¥, FL 33177
                                                                                       (786) z9s~s150
                                                                                                                                                ?
                                                                                                                                                8
                                                                                        Our Job Serial Number: 2019009125                       ¥




                                           0°9Wn*v=°1992-2919 Database Services, mc. Pwcesa Samara Too\ncxv8.1o
                                                                                                                                                I



                                                                                                           llll
                                                                                                             Illl I lllllllllllllllllllll
                                                                                                                                                8

                                                                                                                                                8
                                                                                                                                                8
                                                                                                                                                8
DTT I:r\~ DAT ]\/[ 13EIA{"7-I r*r\TTM"PV UT                QT-TADf\\T D Dopy ( " T U D V nA/nw/'>n I O 1 1 -A Q-nc A M ***
       Case 9:19-cv-80878-RLR Document 1-1 Entered on FLSD Docket 07/03/2019 Page 5 of 6
ki** CASE NUMBER: 502019CA006381XXXXMB Div: AJ maw
                                                     f
i                                                   8

    Filing # 89507130 E-Filed 05/14/2019 03:13:03 PM



                                                         IN THE CIRCUIT COURT OF THE
                                                         FIFTEENTH JUDICIAL C1RCU1T, IN AND FOR
                                                         PALM BEACH COUNTY, FLORIDA

                                                         CASE NO.:


            LEE ALLEN KUSHNBR, JR

                                  pIaimifn
                                                                                                               \@¢)l)m

            JAMES RIVER INSURANCE COMPANY                                                         Q .U." \w"cr4»n~:z4n- rnnnx




            TO THE SHEREF OF       M
            YOU ARE HEREBY
            Interrogatories and R
            COMPANY by serving




                   Defendant is          to serve its response to the Complaint on Plaintiffs attorneys via E


                                                   biniurvlaw.com




            within 20 days after service of this summons on that respondent, exclusive of the day of service,
            and to file the original of the defenses with the Clerk of this Court either before service on
            P1aintiH's attorneys or immediately thereaRer. If a defendant tails to do so, a default will be
            entered against that defendant for the relief demanded in the Complaint.




FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 05/14/2019 03:13:03 PM                                            9/ LS'
Case 9:19-cv-80878-RLR Document 1-1 Entered on FLSD Docket 07/03/2019 Page 6 of 6

                                   6    II

      DATED ON                    May 15 ,2019.




                                                                                        MGNTALVAN




                       ]B Law, P.A.2300 Glades Road, Suite 460W, Boca Raton, FL 33431

                                Fhone: (561)7'l7-9551; Fax: (561)431 -7737
